Citation Nr: 1814706	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-28 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York

THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

T. Matta, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from December 1968 to December 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).  In August 2016, a videoconference hearing was held before the undersigned; a transcript is in the record. 

During his August 2016 hearing, the Veteran raised the issues of service connection for a prostate disability, sleep apnea, high blood pressure, and high cholesterol.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  38 C.F.R. § 3.155(a) (2017).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  The August 2016 testimony indicates a desire to apply for service connection for prostate disability, sleep apnea, high blood pressure, and high cholesterol, but does not meet the standards of a complete claim for benefits.  Since the Board does not have jurisdiction over these matters, they are referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

A preliminary review of the record found that further development is necessary before the claims on appeal can be decided.  As an initial matter, the Board finds that the record suggests that the medical evidence associated with the record is incomplete.  Specifically, it is unclear from the record whether the Veteran himself has submitted more recent VA treatment records in support of his appeal or if they were obtained by VA; regardless, the most recent VA treatment records associated with the record are from February 2014, more than four years ago.  Accordingly (and because VA treatment records are constructively of record), the complete records of all VA treatment pertaining to the Veteran's disabilities on appeal must be sought.

Service Connection for Erectile Dysfunction

Erectile dysfunction was not diagnosed on September 2012 VA diabetes mellitus examination.  The Board finds this examination inadequate as earlier VA treatment records include a diagnosis of erectile dysfunction and the Veteran was taking prescribed medications for such disability.  Accordingly, a new examination to determine the cause of his erectile dysfunction is necessary.  

Increased Rating for PTSD

The most recent VA examination to evaluate the severity of the Veteran's service-connected PTSD was in March 2012, nearly four years ago.  In August 2016 hearing testimony, the Veteran and his wife reported increases in the severity of his symptoms.  Accordingly, a contemporaneous examination to ascertain the current severity of his PTSD is necessary.

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should specifically obtain for the record complete clinical records of all VA evaluations and treatment the Veteran has received for his PTSD and erectile dysfunction (i.e., update to the present THE COMPLETE RECORDS of his VA treatment for such disabilities (from either March 2012 or December 2014)).

2.  Thereafter, the AOJ should arrange for a VA examination to determine the nature and cause of the Veteran's erectile dysfunction.  The claims file (including this remand) must be reviewed by the examiner.  Based on a review of the record and examination and interview of the Veteran, the examiner must opine as to the following:

(a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction was either caused or aggravated by his service-connected PTSD or diabetes mellitus?  The opinion MUST specifically discuss the concept of aggravation, and "aggravation" means the disability increased in severity beyond its natural progression.  

If aggravation is found, the opinion provider should indicate, to the extent possible, the approximate baseline level of disability before the onset of aggravation.

(b) If the Veteran's erectile dysfunction is not secondary to any service-connected disability, is it at least as likely as not (a 50 percent or greater probability) that it was incurred in or caused by his military service? If not, please identify the most likely cause.  

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3.  The AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist to assess the current severity of his service-connected PTSD.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner should note all psychiatric symptoms, their frequency, their severity, and their impact on social and occupational functioning.  

(a) Please describe the presence or absence of each symptom listed in the criteria for ratings above 30 percent (and also note any symptoms of similar gravity found that are not listed, to include the degree of severity of each and impact on function). 

(b) Please also specifically comment on the overall impact the service-connected PTSD has on occupational and daily activity functioning.

A detailed explanation (rationale) is requested for all opinions provided, and the examiner should comment as necessary on the August 2016 VA treating nurse practitioner's statement that the Veteran is capable for short period of times at appearing functional, but is not as functional as he appears.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

4.  The AOJ should then review the record and re-adjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252 (2012).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2017).







